DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11, 14, and 15-20, 23, 25, and 28 of U.S. Patent No. 10,402,747. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the USPAT’s claims anticipate the Instant Application’s claims. Each claim is a one-to-one correspondence, e.g. Instant claim 1 is anticipated by USPAT claim 1, instant claim 2 is anticipated by USPAT claim 2, etc. The same mapping applies to USPAT claims 15-20, 23, 25, and 28 with respect to instant claims 1-6, 9, 11, and 14.
Claims 15-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,860,495. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the USPAT’s claims anticipate the Instant Application’s claims. Each claim is a one-to-one correspondence, e.g. claims 15-25 correspond to USPAT claims 1-11 and again 12-22 with instant claim 15 being mapped to USPAT claims 1 and 12, instant claim 16 being mapped to USPAT claim 2 and 13, etc.
As a reminder, Applicant is cautioned that should they ask the double patenting rejection be held in abeyance, the response can be considered non-responsive as per MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03”
	Examiner suggests Applicant file a terminal disclaimer or amending the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 11, and 14-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes, a method.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? The limitations of:
creating a first vertex[…]
adding a second vertex[…]
establishing an undo edge[…]
are an abstract idea of building a graph. This is analogous to mental processes which can for example be done using pen and paper using simple drawing.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical applications or elements that integrate the exception into a practical application are recited in the claims.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The limitations of
generating a master graph[…]
identifying […]a clause to be restored
transmitting a command[…]
do not amount to significantly more than the abstract idea because these limitations are extra-solution activity that do not amount to more than the abstract idea. Further no improvements to any technologies are recited in the claims. 
	The dependent claims 2-6, 9, 11, and14 recite, in part, transmitting commands, the vertex corresponding to a clause, adding extra clauses, invalidating clauses, and the controller being separate from the solvers. For the same reasons as above, these claims are directed to an abstract idea without significantly more. These claims include further internal processing with no real world output or result. Additionally there is no improvement in technology or improvement to a technology or field. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea. This is because these claims recite extra-solution activity that essentially amounts to mere data gathering or processing i.e. adding and removing clauses
	Regarding claim 15, Step 1: Is the claim to a process, machine, manufacture or composition of matter? The Claim recites a method.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? The limitations of
pruning a master graph[…]
a plurality of original vertices[…]
a plurality of vertex groups[…]
are an abstract idea of pruning a graph structure. This is analogous to mental processes which can for example be done using pen and paper using simple drawing.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical applications or elements that integrate the exception into a practical application are recited in the claims.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The limitations of
generating a plurality of pruning messages[…]
transmitting to each[…]
do not amount to significantly more than the abstract idea because these are extra-solution activities, i.e. they mere create and transmit messages. This does amount to significantly more than the abstract idea or any improvements to technologies. 
Dependent claims 16-25 recite, in part, a vertex corresponding to a clause learned, identifying original vertices, selecting a group associated with a solver, identifying a destination vertex, an undo edge, the undo edge originating from the non-original vertex, random selection, computing a score, stopping the ensemble, and the controller being separate. For the same reasons as above, these claims are directed to an abstract idea without significantly more. These claims include further internal processing with no real world output or result. Additionally there is no improvement in technology or improvement to a technology or field. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea. This is because these claims recite extra-solution activity that essentially amounts to mere data gathering or processing i.e. adding and removing clauses.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 2010/0057647.
Regarding claim 15, Davis teaches “a method for controlling an ensemble of a plurality of solvers, the method comprising performing by a controller the steps of: pruning a master graph, the master graph comprising: a plurality of original vertices, each original vertex corresponding to a respective original clause” ([0033] “Each vertex in the graph represents a clause”); “and a plurality of vertex groups, each vertex group being associated with a respective solver from the plurality of solvers” ([0038] “given a newly assigned variable as input 410, the inference engine may locate the clause associated with the variable that can generate implications. In a software SAT solver, this can be implemented by associating each variable with an array of its occurrence (an occurrence list).”);
“generating a plurality of pruning messages, each pruning message corresponding to a respective one of the plurality of solvers” ([0006] “a learned clause may be deleted (e.g., by invalidation) from an inference engine. Unused or invalidated clauses may be removed from an inference engine using "garbage collection".” pruning or deleting, which would entail the generation of a message or command); 
“and transmitting to each one of the plurality of solvers, the corresponding pruning message” ([0055] “one or more of the inference engines may be a learned clause inference engine, and learned clauses may be dynamically inserted and deleted from the learned clause inference engine”.)
Regarding claim 16, Davis further teaches “wherein each vertex group comprises: a plurality of non-original vertices, each non-original vertex: (i) corresponding to a respective clause learned by a solver associated with the vertex group” ([0004] “learned clauses may be generated and may be dynamically added and removed from inference engines” learned i.e. non-original), “and (ii) being reachable from at least one of the original vertices” ([0032] “Each vertex in the graph represents a clause. An edge between two vertices denotes that these two clauses share a common literal”)
Regarding claim 17, Davis further teaches “wherein pruning the master graph comprises: selecting one or more original clauses” ([0055] “Clauses may be dynamically added and removed from inference engines to enable learning” which would entail selecting a clause); “identifying one or more original vertices corresponding to the selected one or more original clauses” (as shown above a vertex corresponds to a clause); “within each vertex group: marking all non-original vertices that are reachable from the one or more identified original vertices” ([0055] “the inference engines in the inference module 138 may be partitioned such that at least one of the inference engines is dedicated to original (non-learned) clauses and at least one of the inference engines is dedicated to learned clauses”); “collecting identifiers of learned clauses corresponding to the marked non-original vertices; and removing the marked non-original vertices” ([0070] “At higher decision levels, these literals can be omitted because their values do not change. Thus, lower decision level literals may be thrown away and the clause may be marked as valid only after a certain decision level. To maintain the correctness of the solver, the clause may be invalidated when the solver backtracks to an earlier decision level and as a result, the clause may be garbage collected”)
Regarding claim 18, Davis further teaches “wherein generating a pruning message corresponding to a particular solver comprises: selecting the vertex group corresponding to the particular solver; and listing in the pruning message the collected identifiers of the learned clauses as identifiers of clauses to be removed” ([0068] “the status of the clause insertion (e.g., that it was successful) and the identifier of the inference engine that stores the learned clause may be stored and subsequently used in clause deletion and garbage collection”)

Regarding claim 19, Davis teaches “wherein a particular vertex group comprises an undo edge originating from a first non-original vertex” ([0073] “Even though the learned clause information may remain in the tree walk table, subsequent lookups in the tree walk table will result in no inferences. In this manner, the learned clause may be invalidated or otherwise disabled, without removing the learned clause from the inference engine” i.e. undo); “and the method further comprises: identifying a destination vertex that is reachable via the undo edge and that is not marked” ([0070] “When a learned clause is generated from conflict analysis, it may be an asserting clause and may contain many false literals assigned at lower decision levels. At higher decision levels, these literals can be omitted because their values do not change. Thus, lower decision level literals may be thrown away and the clause may be marked as valid only after a certain decision level. To maintain the correctness of the solver, the clause may be invalidated when the solver backtracks to an earlier decision level and as a result, the clause may be garbage collected”); “and listing in the pruning message a learned clause associated with the destination vertex as a clause to be restored” ([0032] “Each vertex in the graph represents a clause”) 
Regarding claim 20, Davis further teaches “wherein: the undo edge originating from the first non-original vertex terminates at a second vertex” ([0032] “Each vertex in the graph represents a clause. An edge between two vertices denotes that these two clauses share a common literal”); “and the destination vertex comprises the second vertex” (see prior citation)
Regarding claim 21, Davis further teaches “wherein: the undo edge originating from the first non-original vertex terminates at a second vertex” ([0032] “Each vertex in the graph represents a clause. An edge between two vertices denotes that these two clauses share a common literal”); “another undo edge originating from the second vertex terminates at a third vertex; and the destination vertex is reachable from the third vertex” (see prior citation, each vertex is not limited to a specific number )
Regarding claim 23, Davis further teaches “wherein selecting the one or more original clauses comprises a score-based selection” ([0051] “after finding a clause to examine, the clause that contains the newly assigned variable may be examined to see whether it infers any new implications” i.e. a score), “the method further comprising: computing a score for each original clause using at least one of: number of literals in the clause, and number of vertices reachable from a vertex corresponding to the original clause” ([0051] “after finding a clause to examine, the clause that contains the newly assigned variable may be examined to see whether it infers any new implications. The literals' values in each clause may be stored in a separate BRAM called the clause status table 438.”)
Regarding claim 24, Davis further teaches “further comprising, prior to transmitting the pruning messages, determining that the ensemble has stopped” ([0070] “To maintain the correctness of the solver, the clause may be invalidated when the solver backtracks to an earlier decision level and as a result, the clause may be garbage collected” wherein backtracking involves determining that the process has stopped), “wherein the pruning message corresponding to each solver is transmitted prior to restart of the ensemble” ([0055] “Clauses may be dynamically added and removed from inference engines to enable learning. In an implementation, the inference engines in the inference module 138 may be partitioned such that at least one of the inference engines is dedicated to original (non-learned) clauses and at least one of the inference engines is dedicated to learned clauses” dynamically)
Regarding claim 25, Davis further teaches “wherein the controller is separate from each one of the plurality of solvers” “wherein the controller is separate from each one of the plurality of solvers” (fig. 2 the controller item 110 and the solver item 200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2010/0057647 in view of Imai et al. US 2012/0266133.
Regarding claim 1, Davis teaches “a method for controlling an ensemble of a plurality of solvers” ([0021] “Although only two inference engines 130, 132 are shown, it is contemplated that any number of inference engines may be implemented in a hardware SAT accelerator system 100”), “the method comprising performing by a controller the steps of:  generating a master graph by: creating a first vertex corresponding to a first clause ([0033] “Each vertex in the graph represents a clause”), “and associating the first vertex with a first solver of the plurality of solvers” ([0038] “given a newly assigned variable as input 410, the inference engine may locate the clause associated with the variable that can generate implications. In a software SAT solver, this can be implemented by associating each variable with an array of its occurrence (an occurrence list).”) 
“adding a second vertex corresponding to a second clause” ([0033] “Each vertex in the graph represents a clause” each vertex i.e. it is not limited to a single one), “and associating the second vertex with the first solver” ([0027] “Each inference engine may comprise a clause index walk 232, a walk table 234, a literal value inference 236, and a clause status table 238, described further below” wherein the clause is associated with the vertex and again, it is not limited to one); and 
“establishing an undo edge from the second vertex to the first vertex” ([0073] “Even though the learned clause information may remain in the tree walk table, subsequent lookups in the tree walk table will result in no inferences. In this manner, the learned clause may be invalidated or otherwise disabled, without removing the learned clause from the inference engine” i.e. undo); 
Davis however does not teach the remaining limitations. Imai however teaches “identifying, using the second vertex and the undo edge, a vertex corresponding to a clause to be restored” ([0102] “it is assumed that the unsatisfiable core calculator 100 obtains the unsatisfiable core (NO in S28), the logical expression restoring unit 108 restores the core to a set of original logical expressions, all candidate logical expressions are specified from the restored result, and "[a,c]" is obtained” which would entail identifying); and 
“transmitting a command to the first solver comprising a signal to restore the clause to be restored” ([0098] “If the unsatisfiable core is calculated, i.e. if the propositional logic expression is not satisfied (NO in S28), the logical expression restoring unit 108 restores the original format of the logical expressions from the obtained unsatisfiable core (S29). All candidate logical expressions included in the restored set of the logical expressions are specified, and the specified set of the candidate logical expressions (partial candidate set) is stored in the result storage 114 as a set indicating the precondition (S30).” which would entail receiving or transmitting a command to restore)
Therefore it would have been obvious as the time the invention was effectively filed to combine the teachings of Davis with that of Imai since a combination of known methods would yield predictable results that is, it is known in the art to restore clauses or expressions and as such the combination would operate normally and predictable with its set of data.
Regarding claim 2, Davis further teaches “wherein the command further comprises a signal to invalidate the second clause” ([0055] “Clauses may be dynamically added and removed from inference engines to enable learning” which would entail a signal or command).
Regarding claim 3, Davis further teaches “wherein the controller transmits the command while the first solver is running” ([0055]] “one or more of the inference engines may be a learned clause inference engine, and learned clauses may be dynamically inserted and deleted from the learned clause inference engine”).
Regarding claim 4, Davis further teaches “wherein the controller transmits the command when the first solver has stopped running, before the first solver starts running again.” ([0055]] “one or more of the inference engines may be a learned clause inference engine, and learned clauses may be dynamically inserted and deleted from the learned clause inference engine”).
Regarding claim 5 , Davis further teaches “wherein: the vertex corresponding to the clause to be restored comprises the first vertex; and the clause to be restored comprises the first clause” ([0032] “Each vertex in the graph represents a clause”).
Regarding claim 6, Davis further teaches “wherein the second clause is a dummy clause” (abstract “"garbage collection" in which unused or invalidated clauses may be removed from an inference engine” garbage i.e. dummy clause), 
“the method further comprising: receiving from the first solver, prior to adding the second vertex, a message describing: (i) that the first solver identified a third clause, (ii) a relationship between the first clause and the third clause” ([0032] “If each literal is restricted to be associated with at most one clause (p=1) in each group, and an unlimited group size (e.g., c=.infin.) is permitted, the problem is similar to a graph coloring problem. Each vertex in the graph represents a clause. An edge between two vertices denotes that these two clauses share a common literal”), and “(ii) that the first solver removed the first clause from a data structure maintained by the first solver;” ([0006] “a learned clause may be deleted (e.g., by invalidation) from an inference engine. Unused or invalidated clauses may be removed from an inference engine using "garbage collection".”)ACTIVE/83644998.1Application No. 14/729,722 3 Docket No.: RLI-027A “Amendment dated September 15, 2015First Preliminary Amendmentadding a third vertex corresponding to the third clause, and associating the third vertex with the first solver; and forming a successor edge from the third vertex to the second vertex” ([0032] “If each literal is restricted to be associated with at most one clause (p=1) in each group, and an unlimited group size (e.g., c=.infin.) is permitted, the problem is similar to a graph coloring problem. Each vertex in the graph represents a clause. An edge between two vertices denotes that these two clauses share a common literal”)  
Regarding claim 9, Davis further teaches “wherein: identifying the vertex corresponding to a clause to be restored comprises: (i) identifying, using the undo edge, the first vertex; and (ii) identifying, using an undo edge from the first vertex, a fourth vertex that corresponds to a fourth clause and is associated with the first solver; and the clause to be restored comprises the fourth clause” ([0073] “Even though the learned clause information may remain in the tree walk table, subsequent lookups in the tree walk table will result in no inferences. In this manner, the learned clause may be invalidated or otherwise disabled, without removing the learned clause from the inference engine”).
Regarding claim 11, Davis further teaches “receiving from the first solver, prior to adding the second vertex, a first message: (i) describing that the first solver at least in part learned the second clause from the first clause and removed the first clause from a data structure maintained by the first solver” ([0028] “BRAM 262 can be loaded on the fly which may be useful for aspects of learning such as dynamic clause addition and deletion”); 
“and (ii) identifying a first unique identifier associating the second clause described in the first message with the first solver” ([0037] “using a new variable index and value as an input 410, the inference engine (e.g., the inference engine 130) may determine whether the assigned variable is related to any clauses stored in the inference engine, and if so, may identify these clauses”); 
“and forming a successor edge from the first vertex to the second vertex” ([0032] “Each vertex in the graph represents a clause. An edge between two vertices denotes that these two clauses share a common literal”)
Regarding claim 14, Davis further teaches “wherein the controller is separate from each one of the plurality of solvers” (fig. 2 the controller item 110 and the solver item 200).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2010/0057647 in view of Burnside et al. US 2010/0063947.
Regarding claim 22, the Davis reference has been addressed above. Davis does not explicitly teach the claim limitation. Burnside however teaches “wherein selecting the one or more original clauses comprises a random selection” ([0128] “the types for the variables that appear in the head of the clause are randomly selected at process block 302”)
Therefore it would have been obvious as the time the invention was effectively filed to combine the teachings of Davis with that of Burnside since it is known in the art to use random selection for picking out a clause and as such, a combination of known methods would yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124